Exhibit 13 ANNUAL REPORT TO SHAREHOLDERS 2009 Annual Report TABLE OF CONTENTS Page President’s Letter to Shareholders and Customers 1 Business of Cheviot Financial Corp. 2 Financial Highlights 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Financial Statements: Management’s Annual Report on Internal Control Over Financial Reporting 25 Report of Independent Registered Public Accounting Firm 26 Consolidated Statements of Financial Condition 27 Consolidated Statements of Earnings 28 Consolidated Statements of Comprehensive Income 29 Consolidated Statements of Shareholders’ Equity 30 Consolidated Statements of Cash Flows 31-32 Notes to Consolidated Financial Statements 33 Directors and Officers 64 Investor and Corporate Information 65 Office Locations 66 LETTER FROM THE PRESIDENT AND CHIEF EXECUTIVE OFFICER To Our Shareholders and Customers: We are pleased to present the Annual Report to Shareholders of Cheviot Financial Corp. (the “Corporation”), the holding company which owns 100% of the outstanding stock of Cheviot Savings Bank (the “Bank”). This is the sixth annual report to reflect the consolidated results of operations and financial condition of the Corporation and Bank. During a difficult year for the national and local economy, the Corporation had net earnings of $1.1 million during 2009 and ended the year with assets of $341.9 million. The mission of Cheviot Savings Bank has always been to offer the best financial services and products with the expertise and friendliness a customer wants. During these difficult economic times, Cheviot Savings Bank continues to offer superior financial services, coupled with the financial strength necessary to prosper in this market. In 2009, we continued our focus on customer service by extending our business hours and completing a core computer conversion allowing for enhanced processing, internet banking and mobile banking. We continue to adhere to our conservative lending and investment practices, which we believe will help the Corporation to maintain its financial strength during these severe economic times. The staff of Cheviot Savings Bank is dedicated to helping the community through involvement and participation in various community organizations and groups. Over the years, many of the Directors and employees have been members of organizations helping to enrich and support the community. We believe our continued involvement within the community gives us a greater understanding of our customer base and the needs of our community. Over the past six years, Cheviot Savings Bank Charitable Foundation has demonstrated their support in the community through various contributions. The Foundation made sizable donations to area high schools for scholarships for higher education. The Foundation has donated and supported various non-profit organizations and groups such as: housing related activities, community projects and improvements, organizations including The Boy Scouts of America, American Red Cross, youth camps and special needs organizations.
